DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mital (U.S. Patent Application Publication No. US 2010/0319324 A1) in view of Aslam et al. (U.S. Patent Application Publication No. US 2012/0117948 A1).
Regarding claim 1, Mital discloses an exhaust gas treatment system (10) wherein H2 is added to a diesel oxidation catalyst (20) along with diesel fuel containing hydrocarbon in a hydrocarbon selective catalytic reduction (HC-SCR) system (Figure 2; paragraph [0022]), wherein the diesel oxidation catalyst (20) contains at least one metal selected from platinum and palladium (paragraph [0027]).
Mital discloses the claimed invention except for wherein H2 is added along with diesel fuel containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 2,000 or more.
Aslam is directed to an exhaust aftertreatment system.  Aslam specifically discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).
Aslam discloses that H2 is effective for reduction of NO at relatively low temperatures (paragraph [0011]), and that the presence of H2 can assist with inhibition by HC and coking issues (paragraph [0020]).  As noted above, Aslam discloses improving NOx reduction in diesel engine exhaust 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add H2 along with diesel fuel containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 2,000 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USQP 233.  As noted above, Mital discloses the claimed invention except for the specific range of the ratio of HC to H2. Further, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add H2 along with a light oil component containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 2,000 or more in view of the teachings of Aslam, as such a modification would improve NOx reduction.
Regarding claim 3, Mital discloses an exhaust gas purification method comprising removing NOx from an exhaust gas by adding H2 to a diesel oxidation catalyst (20) along with diesel fuel) containing hydrocarbon in a hydrocarbon selective catalytic reduction (HC-SCR) system (Figure 2; paragraphs [0022], [0028] and [0055]), the diesel oxidation catalyst (20) contains at least one metal selected from platinum and palladium (paragraph [0027]).

Aslam is directed to an exhaust aftertreatment system.  Aslam specifically discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).
Aslam discloses that H2 is effective for reduction of NO at relatively low temperatures (paragraph [0011]), and that the presence of H2 can assist with inhibition by HC and coking issues (paragraph [0020]).  As noted above, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  Thus, Aslam discloses that the H2:HC ratio is a result effective variable for improving the NOx reduction in diesel engine exhausts.  Additionally, it is noted that Aslam also discloses an example ratio of HC:H2 of 1,000:1,000, which is close to the claimed ratio (paragraph [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add H2 along with diesel fuel containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 2,000 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USQP 233.  As noted above, Mital discloses the claimed invention except for the specific range of the ratio of HC to H2. Further, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add H2 along with a light oil component containing 
Regarding claim 4, as best understood in view of the 112b issues noted above, Mital discloses an exhaust gas treatment system (10) comprising in order of inflow of an exhaust gas, a diesel oxidation catalyst (20) removing NOx from the exhaust gas using diesel fuel containing hydrocarbon (Figure 2; paragraphs [0022], [0028] and [0055]), a diesel particulate filter (38) (Figure 2; paragraph [0036]), and a urea SCR catalyst (40) removing NOx (Figure 2; paragraphs [0036] and [0037]), wherein H2 is added to the diesel oxidation catalyst (20) along with hydrocarbon (paragraph [0022]) and the diesel oxidation catalyst (20) contains at least one metal selected from platinum and palladium (paragraph [0027]).
Mital discloses the claimed invention except for wherein H2 is added along with diesel fuel containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 2,000 or more.
Aslam is directed to an exhaust aftertreatment system.  Aslam specifically discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).
Aslam discloses that H2 is effective for reduction of NO at relatively low temperatures (paragraph [0011]), and that the presence of H2 can assist with inhibition by HC and coking issues (paragraph [0020]).  As noted above, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  Thus, Aslam discloses that the H2:HC ratio is a result effective variable for improving the NOx reduction in diesel engine exhausts.  Additionally, it is noted that Aslam also discloses an example ratio of HC:H2 of 1,000:1,000, which is close to the claimed ratio (paragraph [0025]).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (Japanese Patent Application Publication No. JP 2012-087703 A) in view of Mital and further in view of Aslam.
Regarding claim 2, Hirabayashi discloses a hydrocarbon selective catalytic reduction (HC-SCR) system comprising: in order of inflow of an exhaust gas, an upstream diesel oxidation catalyst (40) removing NOx from the exhaust gas using diesel fuel containing hydrocarbon (diesel fuel contained in fuel tank 72 and provided into the exhaust via fuel addition valve 70A upstream of the diesel oxidation catalyst 40), a diesel particulate filter (50), and a downstream diesel oxidation catalyst (70) removing an excess of the hydrocarbon by oxidation (Figure 1; paragraphs [0020] – [0023]), wherein the upstream diesel oxidation catalyst (40) contains at least one selected from platinum and palladium (paragraph [0021]).

Mital is directed to an HC-SCR exhaust aftertreatment system.  Mital specifically discloses wherein H2 is added to the upstream diesel oxidation catalyst (20) along with hydrocarbon (Figure 2; paragraph [0022]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hirabayashi wherein H2 is added to the upstream diesel oxidation catalyst along with hydrocarbon as taught by Mital, as both references and the claimed invention are directed to HC-SCR exhaust aftertreatment systems.  As disclosed by Mital, it is well known for H2 to be added to the upstream diesel oxidation catalyst along with hydrocarbon to improve the effectiveness of catalytic efficiency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirabayashi wherein H2 is added to the upstream diesel oxidation catalyst along with hydrocarbon as taught by Mital, as such a modification would improve the effectiveness of catalytic efficiency.
Aslam is directed to an exhaust aftertreatment system.  Aslam specifically discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).
Aslam discloses that H2 is effective for reduction of NO at relatively low temperatures (paragraph [0011]), and that the presence of H2 can assist with inhibition by HC and coking issues (paragraph [0020]).  As noted above, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  Thus, Aslam discloses that the H2:HC ratio is a result effective variable for improving the NOx reduction in diesel engine exhausts.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add H2 along with hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 2,000 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USQP 233.  As noted above, Hirabayashi in view of Mital discloses the claimed invention except for the specific range of the ratio of HC to H2. Further, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add H2 along with hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 2,000 or more in view of the teachings of Aslam, as such a modification would improve NOx reduction.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mital in view of Aslam as applied to claim 4 above, and further in view of Nilsson et al. (U.S. Patent Application Publication No. US 2017/0074139 A1).
Mital discloses the claimed invention except for downstream of the urea SCR catalyst, a catalyst removing excess ammonia that is a degradation product of the urea.
Nilsson is directed to an exhaust aftertreatment system.  Nilsson specifically discloses downstream of the urea SCR catalyst (230), a catalyst (240) removing excess ammonia that is a degradation product of the urea (Figure 2; paragraph [0063]).
A person of ordinary skill in the art before the effective filing date of the claimed invention 

Response to Arguments
Applicant’s arguments and amendments filed December 13, 2021 with respect to the claim objection and the 112b rejections have been fully considered and are persuasive.
With regard to claims 1, 3 and 4, the applicant amended claims 1, 3 and 4 to include that H2 is added to a diesel oxidation catalyst along with diesel fuel containing hydrocarbon at a ratio of hydrocarbon concentration of 1,300 to a hydrogen concentration of 2,000 or more.  The applicant alleges that "the NOx removal rate improves at low temperatures (i.e., 100 degrees Celsius to 200 degrees Celsius) when the HC to H2 concentration is higher than 1,300 : 2,000.  The pending claims have been amended to clarify this aspect."
  Initially, it is noted that it appears that the features upon which applicant relies (i.e., an HC to H2 concentration higher that 1,300 : 2,000 at low temperatures between 100 and 200 degrees Celsius) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 
  The applicant further alleges that "the NOx removal rate has been shown to be 40% or more at this claimed concentration; whereas, the NOx removal rate is merely 25% at the lower concentrations described in Aslam.  This unexpected result refutes an assertion that the claimed concentration would be obvious from the teachings of the applied references."  Although the applicant is correct that a prima facie case of obviousness can be rebutted by showing criticality of a range or amount, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See MPEP 2144.05(III)A.  Further, "[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.’" (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
  It appears that the "unexpected result" the applicant is referring to is the higher NOx removal rate at the HC to H2 concentration higher than 1,300 : 2,000.  However, the applicant has not demonstrated that this range is critical, as the specification makes it clear that NOx removal will occur outside of this range.  Further, this "unexpected result" is not different in kind, but is merely different in the degree of effectiveness of NOx removal.
  As noted in the Final Office Action mailed August 11, 2021, Aslam discloses that H2 is effective for reduction of NO at relatively low temperatures (paragraph [0011]), and that the presence of H2 can assist with inhibition by HC and coking issues (paragraph [0020]).  Further, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  Thus, Aslam discloses that the H2:HC ratio is a result effective variable for improving the NOx reduction 
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add H2 along with diesel fuel containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 2,000 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  As noted above, Mital discloses the claimed invention except for the specific range of the ratio of HC to H2. Further, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add H2 along with diesel oil containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 2,000 or more in view of the teachings of Aslam, as such a modification would improve NOx reduction.
Accordingly, the rejection of claims 1, 3 and 4 is maintained for the reasons set forth above.  The Office notes that claim 5 (which depends from claim 4) was rejected under 35 USC 103 as being unpatentable over Mital in view of Aslam and further in view of Nilsson, and the rejection of claim 5 is also maintained for the reasons set forth above.
Additionally, the Office notes that independent claim 2 was rejected under 35 USC 103 as being unpatentable over Hirabayashi in view of Mital and further in view of Aslam, and that the applicant did not present any arguments regarding the rejection of claim 2.
Accordingly, the rejection of claim 2 under 35 USC 103 is maintained.

Conclusion
Accordingly, claims 1 – 5 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746